PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/783,741
Filing Date: 13 Oct 2017
Appellant(s): Ghigliotty et al.



__________________
Laura Parker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7-10, 12, 14, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McFeat (US 2011/0008177) in view of Dimas (“A CFD Analysis of The Performance of Pin-Fin Laminar Flow Micro/Meso Scale Heat Exchangers”) and Malley (GB 938,247).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over McFeat (US 2011/0008177) in view of Dimas (“A CFD Analysis of The Performance of Pin-Fin Laminar Flow Micro/Meso Scale Heat Exchangers”) and Malley (GB 938,247) as applied to claim 1, and further in view of Bunker (US 6,000,908).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McFeat (US 2011/0008177) in view of Dimas (“A CFD Analysis of The Performance of Pin-Fin Laminar Flow Micro/Meso Scale Heat Exchangers”) and Malley (GB 938,247) as applied to claim 1, and further in view of Downs (US 7,334,992).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McFeat (US 2011/0008177) in view of Dimas (“A CFD Analysis of The Performance of Pin-Fin  Manning (US 2003/0133795).

(2) Response to Argument
With regard to the 103 rejection of claim 1 and dependents over McFeat (US 2011/0008177) in view of Dimas (“A CFD Analysis of The Performance of Pin-Fin Laminar Flow Micro/Meso Scale Heat Exchangers”) and Malley (GB 938,247):

Appellant argues that McFeat teaches away from a low Reynolds number.
Reynolds number is defined as shown below. A low Reynolds number is associated with smooth, laminar flow (with relatively lower velocity and/or smaller passages), whereas a high Reynolds number is associated with disordered, turbulent flow (with higher velocity and/or larger passages). In the context of gas turbine engine airfoil design for cooling, Reynolds number is primarily controlled by the flow speed of the cooling air and the geometry of the cooling passage and/or features in the cooling passage.
            
                R
                e
                =
                 
                
                    
                        ρ
                        V
                        L
                    
                    
                        μ
                    
                
            
        
Re = Reynolds number
ρ = fluid density, depends on amount of compression of cooling air and air temperature
V = fluid velocity, i.e. cooling air velocity, related to cooling air flow rate and channel geometry
L = characteristic length, can be related to pin fin diameter and/or channel width 
μ = dynamic viscosity of fluid, depends on pressure and temperature
McFeat does not state that turbulence is required and does not teach away from a low Reynolds number. As quoted below, McFeat mentions turbulence one time and mixing (by a turbulator) one time, and does not mention Reynolds number at all. 
McFeat at [0005]: “cooling augmentation features … can improve cooling effectiveness by increasing wall surface area and/or creating wall turbulence.”
McFeat at [0036]: “cooling augmentation features… provide improved cooling effectiveness by increasing surface area and/or promote mixing.”
Each of these statements points out that a cooling augmentation feature can improve cooling by increasing surface area alone, by promoting turbulence (it seems that a feature will always increase the wall surface area), or by both effects. 
Appellant argues that one would not modify McFeat to have a low Reynolds number because McFeat teaches that turbulence increases cooling effectiveness. However, maximum cooling effectiveness is not required at all points of the airfoil. McFeat discloses “[a]n alternative includes reducing cooling effectiveness in the mid-chord region B-C” to provide cooler cooling air to the trailing edge region D, and increased cooling effectiveness in the trailing edge region D, “in order to balance heat loads and the relative cooling criticality of the leading edge A, mid chord B-C and trailing edge D regions” ([0036]). Further, McFeat discloses reducing cooling air flow to the pressure side of the airfoil in regions B and C, by forming the cooling passage on the pressure side as narrower than the passage on the suction side, to account for the reduced cooling needs on the pressure side ([0025]). The pressure side may carry only 
As for pin fins in other locations of the airfoil, Dimas teaches that cooling effectiveness can be increased by increasing the number of pin fins to a tightly packed array of micro-pin fins, but keeping the Reynolds number low (Final Rejection ¶32, Dimas p.63, see Fig 43 on p.64 and Fig 44 on p.65) to avoid a shockwave (Final Rejection ¶31, Dimas p.38, 40, 72-73). Taken together, the references teach that cooling effectiveness can be increased by having turbulent (high Reynolds number) flow, or by providing a dense micro-pin fin array with low Reynolds number flow; where the latter provides the advantage of avoiding a shockwave. Thus, the teachings of Dimas can be applied to raise the cooling effectiveness in the trailing edge region D, where high cooling effectiveness is needed, by increasing the number of pin fins and using a micro-pin fin array while maintaining a low Reynolds number.

Appellant argues that modifying McFeat to have a portion of the air cool a downstream airfoil changes the principle of operation of McFeat, which is ejecting all cooling air through the airfoil and endwalls.
The principle of operation of McFeat is convection cooling, specifically sequential convection cooling. According to McFeat, the invention is in the field of sequential 
There is no evidence in the text of McFeat that all of the air delivered to the baffle must be ejected through the trailing edge and endwalls, nor that this is a principle of operation for McFeat. According to McFeat, “The first endwall 10 may optionally be configured to ejected a portion of cooling air, as may the airfoil 20 and second endwall 30” ([0028]). Thus, ejecting the used cooling air at each location is optional, in particular because the cooling air can be used for further cooling.
The Examiner has not proposed altering the amount of cooling air ejected from the trailing edge and endwalls. The proposed modification is that a portion of the cooling air supplied to the vane is routed to a downstream airfoil. Examiner noted in the Final Rejection dated 04 December 2020 at ¶35 that McFeat discloses different cooling configurations that either cool or do not cool a second endwall, and thus implicitly discloses adjusting the amount of cooling air to suit the number of components cooled. The implication is that, in the modification, the total amount of cooling air supplied to the baffle can be adjusted to provide adequate cooling air for the vane and the downstream airfoil. Examiner further noted that in Malley, a portion of the cooling air travels through the baffle and to a downstream airfoil (Final Rejection, ¶36), which cooling air does not pass through the perimeter cavity nor cool the stator outer wall (see Malley Fig 2). Although it is not set out in this level of detail in the Final Rejection, the relevant teaching from Malley is that cooling air from the baffle is directed to a downstream blade. The intent of the proposed combination is that, as taught by Malley, a portion of from the baffle will pass through the baffle without entering the perimeter cavity, and this portion will be routed to a downstream blade. Routing cooling air from the baffle to a downstream airfoil does not interfere with the optional ejection of used cooling fluid from the trailing edge and endwalls. Routing cooling air from the baffle to a downstream airfoil is further supported by McFeat’s different cooling configurations and implicit adjusting the amount of cooling air appropriate for the components to be cooled.
Further, Malley provides evidence that a tube passing through a stator airfoil is capable of providing cooling air for both cooling the airfoil and exiting at the trailing edge and cooling a downstream turbine blade (see Malley Fig 2). McFeat explicitly teaches cooling air segmented into different portions for cooling different regions of the vane (McFeat [0028]). Malley teaches a further portion of the air for cooling a downstream turbine blade. There is no apparent disagreement in the principles of operation.

With regard to the 103 rejection of claim 11 under the combination of claim 1, with the further addition of Downs, Appellant argues that McFeat teaches away from controlling cooling flow.
In fact, McFeat teaches controlling cooling flow between the pressure and suction sides. At [0033]:
“The pressure side wall cooling passage 23 and the suction side wall cooling passage 25 can be configured to ensure that, for example, different cooling air flowrates pass through each passage 23, 25 so that in an exemplary embodiment, the flowrates compensate for the different heat loads between the two sides of the airfoil. ... In an exemplary embodiment 
The proposed modification by Downs implements a rib with a hole in it in the trailing edge portion of the vane to control the cooling air distribution between the pressure and suction sides at the trailing edge of the vane (region D). This is consistent with the need to control air distribution between the pressure and suction sides in regions B-C of the vane as described in [0033].
The passage cited by Appellant in [0036] states that it is not possible to increase the cooling air rate in the region D (the trailing edge region), relative to the flow through the rest of the vane (regions A-C), because in the inventive sequential cooling scheme, the coolant exits the baffle at the leading edge only. The disclosed solution is to reduce the cooling effectiveness in regions A-C. Since the cooling effectiveness is reduced in regions A-C, the cooling air is at a lower temperature when it arrives in region D. This is not contradictory to the proposed modification by Downs, which increases cooling effectiveness in the trailing edge region D. The modification by Downs does not inject additional fluid in region D, is thus not contradictory to the sequential cooling invention of McFeat. 


Respectfully submitted,
/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745 

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.